DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ RCE submission filed on September 7, 2022 has been entered.

Status of the Claims
Receipt and entry of Applicants’ reply filed on September 7, 2022 in conjunction with Applicants’ RCE is acknowledged.  Claims 1, 5, and 16 are amended and Claim 4 is canceled.  Thus, Claims 1-3, 5-12, and 14-19 are pending and are further examined on the merits in the U.S. National stage application. 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,  
 				a receiving pocket (Claim 17, line 2)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to because
			the output port (Claim 1, line 5) needs to be explicitly labeled in Fig. 1 in relation to and contrast with the outlet (32, Fig. 1) to enhance the clarity of understanding of Applicants’ compressor module.  One way to obviate this rejection is to further amend Fig. 1 with “Output Port” as shown in Examiner’s ANNOTATED Fig. 1 of the Specification below and include corresponding description in the specification, and
			inlet port 345 (¶ 0050, line 1) is not depicted in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


    PNG
    media_image1.png
    606
    863
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 1 of the Specification

Statement on Claim Interpretation
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

The following is a quotation of 35 U.S.C. 112(f):                                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The Examiner interprets Claim 10 to invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
The claim limitation
		a twisting prevention means (Claim 10, last line) 
has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder 
“means”
coupled with functional language 
		“twisting prevention”
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim 10 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation 
		“twisting prevention means” (Claim 10, last line) – The specification describes the twisting prevention means as a pin introduced into receiving member (58, Fig. 2) which is connected to lubricant reservoir (58, ¶ 0055).     
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-12, 14-15, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

In Regard to Claim 1 and claims dependent thereon
	The phrase “wherein the outlet port defines a seat” (Claim 1, line 15) is not found described as such in the specification.  In contrast, the specification nowhere describes the element “outlet port” and the seat (68, Figs. 8a and 8b) is described as being associated with the outlet (32, ¶ 0058, lines 9 and 10) which is not the outlet port. 
 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-12, 14-15, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claims 1 and 16 and claims dependent thereon
	Claim 1 recites the limitation “the outlet” in line 10 of Claim 1.  There is insufficient antecedent basis for this limitation in the claim.  In addition, the element “the outlet” (Claim 1, line 10) in combination with the element “an outlet port” (Claim 10, line 5) makes the claim indefinite in that it is unclear if Applicant is trying to further limit a new element or is attempting to further limit an element previously recited.  
	The phrase “wherein the outlet port defines a seat” (Claim 1, line 15) in combination with the specification makes the claim indefinite in that is not understood when the seat is associated with the outlet (32, ¶ 0058, lines 9 and 10) how the “outlet port” can than define the seat (also, the outlet port is not clearly identified in the drawings to understand how the output port and the outlet (32) are related as claimed, see drawing objection above).  


In Regard to Claim 19
	Claim 19 recites the limitation “the guiding portion” (Claim 19, line 2).  There is insufficient antecedent basis for this limitation in the claim. 

NOTE:  35 U.S.C. 112 first and second paragraph issues are identified as described above.  The Examiner acknowledges that correction of these issues will change the scope of these rejected claims and all claims dependent therefrom.  Allowability of the claims will be considered after the 35 U.S.C. 112 issues have been corrected. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12, and 15-18 are rejected, as best understood in relation to the 35 U.S.C. 112 issues described above, under 35 U.S.C. 103 as being unpatentable over JP2003-214344A (Matsuura; published on July 30, 2003) (MATSUURA) in view of JP2003-013858A (Fujita et al.; published on January 15, 2003); (JP2003-214344A is included on the information disclosure statement (IDS) filed on February 23, 2021 by Applicants and the citations below are taken from the English Machine translation of JP2003-214344A which is provided for Applicants’ convenience with the Non-Final Rejection having notification date of March 2, 2022).
In reference to Claim 1, MATSUURA teaches
		A compressor module (Abstract, Figs. 1-14) comprising: 
			a compressor housing (rear housing 1b, ¶ 0002, last two lines, Figs. 1 and 11) having a substantially pot-like shape (the left end structure of housing 1b has a pot-like shape with a handle of the pot at the bottom of housing 1b as shown in Figs. 1 and 11) and configured to receive a refrigerant (¶ 0001), wherein the compressor housing (1b) includes: 
			a housing base (the structure at the end of the lead line of reference numeral 1b at the left portion of Fig. 11), and 
			a housing wall (wall M(s), Examiner’s ANNOTATED Fig. 11 of MATSUURA), having an outlet port (discharge port N, ¶ 0020, line 3, Examiner’s ANNOTATED Fig. 11 of the Specification) configured to expel a compressed refrigerant and forming a high-pressure chamber (the interior space of the compressor where oil separator 50 is disposed, ¶ 0034, line 1, Fig. 11); 
			a separation device (oil separator 50, ¶ 0034, line 1, Figs. 9 and 11) disposed in the high-pressure chamber (the interior space of the compressor where 50 is disposed as shown in Fig. 11) and configured to separate a lubricant mixed with the refrigerant (¶s 0033 and 0034), wherein the separation device (50) includes a chamber wall (cylindrical body 51, ¶ 0034, line 5, Figs. 1 and 9) having a hollow-cylindrical shape (Figs. 8-9 and 11) and forming a separation chamber (outemost gas passage 60 + inner gas passage 61, ¶ 0034, lines 4-6, Fig. 9) and fluidly connected to the outlet (50 is disposed in an outlet portion of the compressor, Examiner’s ANNOTATED Fig. 11 of the Specification); and, a separator (53, ¶ 0034, last two lines) disposed in the separation chamber (passage 61, ¶ 0034, line 6) and forming an annular space (the portion of 61 located between 53 and 51, Fig. 9), 
			wherein a region of the separator (53, Fig. 9) extends beyond the separation chamber (61; 53 extends at the top of Fig. 9 formed by structures 55(s), along a center axis (a longitudinal axis defined/passing through 50) of the separation device (50), wherein an outer side of the region defines a guiding contour (contour O along an external surface of 55(s)) configured for assembling the separation device (50) within the outlet (50 is located behind N within the outlet portion of the compressor), wherein the outlet port (N) defines a seat (at P, Examiner’s ANNOTATED Fig. 11 of MATSUURA) and the region includes a radially outwardly and upwardly extending retention contour (exterior surface of 51 opposite P, Examiner’s ANNOTATED Fig. 11 of MATSUURA) configured to be received by the seat (at P) to retain the separation device (50) to prevent the separation device (50) from twisting (because of the engagement of 50 between three different internal structures of the compressor including at the seat at P there is no left-right/rotational dislocation of 50 within the chamber as shown in Fig. 11).
While MATSUURA teaches a separator and a chamber wall as described above, MATSUURA does not call out that the separation device is specifically a single-piece separation device having a separator monolithically/integrally formed with the chamber wall.  FUJITA teaches a compressor (title, Abstract, Figs. 1-6) having a single-piece separation device having a separator monolithically/integrally formed with the chamber wall (¶ 0013).  
	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to utilize a single-piece separation device having a separator monolithically/integrally formed with the chamber wall as taught by FUJITA and incorporate this kind of separation device construction to replace the separation device construction of MATSUURA’s compressor for at least the benefits of having reduced complexity of the separation device relative to the overall housing shape of the compressor that also has reduced weight (¶ 0005, fifth full paragraph). 

    PNG
    media_image2.png
    417
    314
    media_image2.png
    Greyscale

Examiner’s ANNOTATED Fig. 11 of MATSUURA


    PNG
    media_image3.png
    288
    265
    media_image3.png
    Greyscale

Examiner’s ANNOTATED Fig. 9 of MATSUURA
	In reference to Claim 2, MATSUURA further teaches that the annular space (the portion of 61 located between 53 and 51, Fig. 9) is in fluid communication with the separation chamber (61, Fig. 9). 
	In reference to Claim 3, MATSUURA also teaches that the outlet (50 is disposed in an outlet portion of the compressor, Examiner’s ANNOTATED Fig. 11 of the Specification) forms a receiving member (Q, Examiner’s ANNOTATED Fig. 11 of the Specification) configured to receive the separation device (50).  
	In reference to Claim 5, MATSUURA further teaches that the outlet (50 is disposed in an outlet portion of the compressor, Examiner’s ANNOTATED Fig. 11 of the Specification) has a tunnel-like shape (the outlet portion where 50 is disposed has a shape that can be entered and/or exited like a tunnel, and thus, has a tunnel-like shape). 
	In reference to Claim 6, MATSUURA also teaches that the chamber wall (51, Fig. 9) defines an inlet opening (communication hole 600, ¶ 0035, lines 1-3, Figs. 6, 9, and 11) configured to fluidly connect the separation chamber (60+61) to the high-pressure chamber (interior space where 50 is disposed).  
	In reference to Claim 7, MATSUURA further teaches that the inlet opening (600, Figs. 6, 9, and 11) is radially offset (best seen in Fig. 9) with respect to a center axis defined by the separation device (50).
	In reference to Claim 8, MATSUURA also teaches that the inlet opening (600, Figs. 6, 9, and 11) faces the housing base (structure at the end of the lead line of reference numeral 1b, Fig. 11).   

	In reference to Claim 9, MATSUURA also teaches that the housing wall (wall M, Examiner’s ANNOTATED Fig. 11 of MATSUURA) defines a receiving member (structure R that includes Q, Examiner’s ANNOTATED Fig. 11 of MATSUURA) configured to receive an end of the chamber wall (51) facing away from the outlet (right portion of R faces away from the outlet portion of the compressor where 50 is disposed), and wherein the end is connected to a lubricant reservoir (S, Examiner’s ANNOTATED Fig. 11 of MATSUURA).  	
	In reference to Claim 10, MATSUURA further teaches that the chamber wall (51, Figs. 9 and 11) defines a recess (formed by a shoulder in upper portion of 51 as shown in Fig. 9) configured to receive a twisting prevention means (outer surfaces of 55 and/or structure below 55 in Fig. 9 provides alignment of these structures within 51 so that when assembled there is no twisting/altered movement of these structures). 
	In reference to Claim 12, MATSUURA further teaches that an electromotive refrigerant compressor (¶ 0001) configured to compress a refrigerant of a motor vehicle (¶ 0001), the electromotive refrigerant compressor comprising: 
			the compressor module of claim 1 (see rejection of Claim 1 above); and 
			a motor module provided with an electric motor (these elements are broadly recited, and such, are constituted by the engine/motor of the vehicle which is understood by the PHOSITA to have electronic controls/electronic components like the described electromagnetic clutch associated therewith making such an engine a kind of electric motor, ¶ 0022, lines 1-4).
  	In reference to Claim 15, MATSUURA further teaches that the housing wall (at least left lower portion M) and housing base (structure at the end of the lead line of reference numeral 1b in Fig. 11) collectively define the lubricant reservoir (at S, Examiner’s ANNOTATED Fig. 11 of MATSUURA, also see oil out at bottom arrow at 85, Fig. 12). 	
	In reference to Claim 16, MATSUURA teaches 
		An electric refrigerant compressor configured to receive and compress a refrigerant (Abstract, Figs. 1-14), the electric refrigerant compressor comprising: 
		an electric motor (the electric engine motor, ¶ 0022, lines 1-4); and a compressor module (gas compressor of Figs. 1-14, ¶ 0019) operatively coupled to the electric motor (the electric motor and compressor module elements are broadly recited, and as such, are constituted by the engine/motor of the vehicle which is understood by the PHOSITA to have electronic controls/electronic components like the described electromagnetic clutch associated therewith making such an engine a kind of electric motor, and this electric engine motor is coupled to the gas compressor/compressor module of Figs. 1-14, ¶ 0022, lines 1-4) and including:
			a housing (rear housing 1b, ¶ 0002, last two lines, Figs. 1 and 11) provided with a housing base (the structure at the end of the lead line of reference numeral 1b at the left portion of Fig. 11) and housing wall (wall M(s), Examiner’s ANNOTATED Fig. 11 of MATSUURA) collectively forming a high-pressure chamber (the interior space of the compressor where oil separator 50 is disposed, ¶ 0034, line 1, Fig. 11) and an outlet (50 is disposed in an outlet portion of the compressor, Examiner’s ANNOTATED Fig. 11 of the Specification) configured to expel the compressed refrigerant (¶ 0030), and 
			a separation device (oil separator 50, ¶ 0034, line 1, Figs. 9 and 11) configured to separate a lubricant mixed with the refrigerant (¶ 0030), wherein the separation device (50) includes: 
				a chamber wall (cylindrical body 51, ¶ 0034, line 5, Figs. 1 and 9) having cylindrical shape (Fig. 8) and forming a separation chamber (outermost gas passage 60 + inner gas passage 61, ¶ 0034, lines 4-6, Fig. 9), and a separator (53, ¶ 0034, last two lines) having a hollow cylindrical shape (Fig. 8) and including a first portion, disposed in the separation chamber (60+61), and a second portion (upper portion that includes the 55(s), Fig. 9) extending from the first portion (Fig. 9), wherein first portion and the chamber wall (51) collectively define an annular space (the portion of 61 located between 53 and 51, Fig. 9), wherein the separator (53) and the chamber wall (51) are formed with one another, wherein a region of the separator (53) extends beyond the chamber (60+61) along a center axis of the separation device (50), wherein an outer side of the region defines a guiding contour (contour O along an external surface of 55(s)) configured for assembling the separation device (50) within the outlet (50 is disposed in an outlet portion of the compressor, Examiner’s ANNOTATED Fig. 11 of the Specification), wherein the outlet defines a seat (at P, Examiner’s ANNOTATED Fig. 11 of MATSUURA) and the region includes a radially outwardly and upwardly extending retention contour (exterior surface of 51 opposite P, Examiner’s ANNOTATED Fig. 11 of MATSUURA) configured to be received by the seat (at P) to retain the separation device (50) to prevent the separation device from twisting (because of the engagement of 50 between three different internal structures including the seat at P of the compressor there is no left-right/rotational dislocation of 50 within the chamber as shown in Fig. 11).
MATSUURA does not teach that the separator is specifically is integrally formed with the chamber wall.  While MATSUURA teaches a separator and a chamber wall as described above, MATSUURA does not call out that the separation device is integrally formed with the chamber wall.  FUJITA teaches a compressor (title, Abstract, Figs. 1-6) having a separator integrally formed with the chamber wall (¶ 0013).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a single-piece separation device having a separator integrally formed with the chamber wall as taught by FUJITA and incorporate this kind of separation device construction to replace the separation device construction of MATSUURA’s compressor for at least the benefits of having reduced complexity of the separation device relative to the overall housing shape of the compressor that also has reduced weight (¶ 0005, fifth full paragraph). 
	In reference to Claim 17, MATSUURA further teaches that the housing wall defines a receiving pocket (T, Examiner’s ANNOTATED Fig. 11 of MATSUURA) and wherein the separation device (50) extends between the receiving pocket (T) and the outlet (50 is disposed in an outlet portion of the compressor, Examiner’s ANNOTATED Fig. 11 of the Specification, Fig. 9).
	In reference to Claim 18, MATSUURA also teaches that the second portion includes a guiding contour (contour O along an external surface of 55(s), Examiner’s ANNOTATED Fig. 9 of MATSUURA) configured to position the separation device (50) with respect to the outlet (50 is disposed in an outlet portion of the compressor, Examiner’s ANNOTATED Fig. 11 of the Specification, Fig. 9).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over MATSUURA and FUJITA, as applied to Claim 18, and further in view of US2016/0138446 (Reichelt et al.; published on May 19, 2016) (REICHELT).   
	In reference to Claim 19, MATSUURA and FUJITA teach that the guiding portion is formed by a number of structures (55(s) and the structures underlying the 55(s) in axial cross section as shown in Fig. 9) extending from the chamber wall (51) and terminating before a distal end of the second portion (upper edge of Fig. 9).  MATSUURA and FUJITA do not explicitly call out that such structures are or incorporate fin structures.  REICHELT teaches an oil separator (title, Abstract, Figs. 1-9) where guiding member 22 has at least one retention rib/fins (23(s)) to aid in retention of the structure.  
	It would be obvious to the PHOSITA before the effective filing date to utilize retention ribs/fins as taught by REICHELT and incorporate such a structure for inclusion with the separator device structures of the modified compressor of MATSUURA and FUJITA for at least the benefit of having improved retention of structures within the separator/compressor that enhances the construction of the separator to effectively operate to separate oil and gas fluids as expressly described by REICHELT (¶ 0001).  
	

Response to Arguments 
Applicants’ arguments filed on September 7, 2022 have been fully considered but they are not persuasive.  Applicants assert that the amended limitations of Claims 1 and 16 are not taught by MATSUURA (JP2003-214344A) and FUJITA (JP2003-013858A) and/or NAGANO (US2016/0153452) and FUJITA (pp. 6 and 7 of Applicants’ reply filed on September 7, 2022).  The Examiner respectfully disagrees with Applicants’ assertion in relation to MATSUURA and FUJITA.  After further consideration of the amended limitations of Claims 1 and 16, a new interpretation of MATSUURA and FUJITA is applied to reject Claims 1 and 16 and is summarized below

			wherein a region of the separator (53, Fig. 9) extends beyond the separation chamber (61; 53 extends at the top of Fig. 9 formed by structures 55(s), along a center axis (a longitudinal axis defined/passing through 50) of the separation device (50), wherein an outer side of the region defines a guiding contour (contour O along an external surface of 55(s)) configured for assembling the separation device (50) within the outlet (50 is located behind N within the outlet portion of the compressor), wherein the outlet port (N) defines a seat (at P) and the region includes a radially outwardly and upwardly extending retention contour (exterior surface of 51 opposite P) configured to be received by the seat (at P) to retain the separation device (50) to prevent the separation device (50) from twisting (because of the engagement of 50 between three different internal structures of the compressor there is no left-right/rotational dislocation of 50 within the chamber as shown in Fig. 11).

Thus, a prima facie case of obviousness if fulfilled for Claims 1 and 16 based on a new interpretation of MATSUURA and FUJITA and these new rejections of independent Claims 1 and 16 based on MATSUURA and FUJITA are described and fully cited above.  

Claim 10 still recites the limitation “a twisting prevention means”, thus, the former 35 U.S.C. 112, sixth paragraph invocation is still as applied to Claim 10 and is described above (previously described in paragraph #8 in the Non-Final Office Action having notification date of March 2, 2022.  

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Thursday September 15, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746